PER CURIAM:
Cleveland Sanders appeals the district court’s orders accepting the report and recommendation of a magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying his motions for a preliminary injunction and default judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sanders v. South Carolina Dep’t of Corr., No. CA-03-1127-6-25AK (D.S.C. May 24, 2004); Sanders v. South Carolina Dep’t of Corr., No. CA-03-1127-6-25AK (D.S.C. filed March 24, 2004 & entered March 25, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED